Exceptions overruled. This is an action of tort to recover for the alleged loss in value of a tract of land owned by the plaintiffs by reason of an alleged obstruction by the defendants of a strip of land over wMeh the plaintiffs claimed a right of passage. The bill of exceptions states that the “gravamen of this action is plaintiffs’ claim that the disputed strip was dedicated as a public way and that they are entitled to its use as an access to their tract immediately adjoining it.” The *729judge found for the defendants. There was no error. The principal questions argued by the plaintiffs arise out of the denial of several requests for findings of fact. “Considered as such the judge was not required to give them.” Kohutynski v. Kohutynski, 296 Mass. 74, 77. The judge, however, treated some of them as requests for rulings of law. Of these only one merits discussion. Request no. 2 sought a ruling that the strip in controversy was dedicated to public use. The judge denied it because he found as a fact that if there ever was an offer to dedicate the strip the offer was revoked prior to any acceptance. See Longley v. Worcester, 304 Mass. 580, 588; Am. Law of Property, § 12.134. This finding was amply warranted, if not required, by the evidence. We are not here concerned with the rights of owners who have purchased lots abutting on ways not public that have been sold with reference to a plan (see Prentiss v. Gloucester, 236 Mass. 36), for the plaintiffs do not bring themselves within this principle. Thus the cases cited by them discussing it are not apposite. The plaintiffs’ exceptions to evidence and to a remark of the judge during the trial reveal no error and do not merit discussion.
The case was submitted on briefs.
Samuel W. Ripa & Charles E. Drapeau, for the plaintiffs.
John S. Begley & John F. Dowling, for the defendants.